Title: From George Washington to Benjamin Whitcomb, 12 March 1781
From: Washington, George
To: Whitcomb, Benjamin


                  
                     Sir
                     Newport 12th March 1781.
                  
                  After the positive order given to you to send the Men of your Corps to the Regiments of the States to which they respectively belong, I little expected to have heard that they were still at Coos, and to have received a petition from the Men themselves desiring the indulgence of remaining there—You very well know the order was given in conformity to a Resolve of Congress for reforming the Corps and I shall therefore expect a strict compliance with it the moment this reaches you.  I am &c. 
                  
               